Title: From George Washington to John Armistead, 29 December 1786
From: Washington, George
To: Armistead, John



Sir,
Mount Vernon 29th Decr 1786.

Many months having elapsed since I informed you in explicit terms of my want of the money which is due to me from the Estate of your deceased Father, without having received any acknowledgement of the letter, I presume it has miscarried. To avoid the like accident, I have taken the liberty of putting this letter under cover to Mr Holmes, at the Bowling-green, who I persuade myself, will do me the favor of seeing that it goes safe to your hands.
It will serve to assure you, Sir, that I was disposed to hope,

considering the long standing & nature of the debt, that you would not have laid me under the necessity of so often reminding you of it, & at length to inform you that however disagreeable it will be to me, I must have recourse to a Court of Justice if the money is not paid me without more delay; for you may believe me when I assure you I am really in want of it. I am &c.

G: Washington

